Title: From Alexander Hamilton to John F. Hamtramck, 9 May 1799
From: Hamilton, Alexander
To: Hamtramck, John F.


Sir
New York May 9. 1799

It has been determined to make the following disposition of the first Regiment of Artillery. One batalion to be attached to the Western army, another to garrison the posts in Georgia & South Carolina, a third to garrison the posts in North Carolina Virginia and Maryland—the remaining one to be annexed to the troops in the field within the limits of Major General Pinckney’s command. The inclosed shedule will exhibit the component parts of these several batalions. You will observe that the officers who are to compose the batalion assigned to the Western army are not distributed into Companies. This distribution is to be made by Col Burbeck.
You will therefore furnish him with the information contained in this letter and with a copy of the enclosed schedule—and you will direct him to arrange into companies the officers & men who are to compose the batalion attached to the Western Army.
With great consideration   I am sir   Your Obed. serv
Col. Hamtramck
